Citation Nr: 1506389	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disability manifested by nausea.

6.  Entitlement to service connection for a disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1986, from September 1986 to December 1987, and from August 1988 to August 1990, with subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) from May 2009 and August 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Board videoconference hearing was held before the undersigned.  In June 2014, these matters were remanded for additional development.

The issues of service connection for tinnitus, a disability manifested by nausea, and a disability manifested by dizziness are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is necessary.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a right ear hearing loss disability.

2.  Chronic sinusitis was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

3.  A low back disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.   


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A.
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014). 

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.   By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

While some service treatment records (STRs) are associated with the record, it was determined that STRs for treatment for sinusitis at Hickham Air Force Base (dated from 1990 to 1994) are unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the RO obtained his postservice treatment records and arranged for VA examinations in April 2009 (audio), August 2014 (audio), and October 2014.  The Board finds that the reports of these examinations, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria & Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss due to noise exposure in service.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  No audiometry during the pendency of the instant claim has found the Veteran to have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Notably, April 2009 and August 2014 VA examinations did not demonstrate right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Therefore, the record as it stands simply does not show that the Veteran has a current right ear hearing loss disability.  Consequently, he has not presented a valid claim of service connection for right ear hearing loss, and the appeal in this matter must be denied.  

The Board acknowledges a March 2014 statement from a private physician indicating that the Veteran suffers from bilateral hearing loss related to his military service.  However, there is no audiometry associated with this statement.  An attempt was made to secure this audiometry (and any outstanding treatment records); however, the Veteran has indicated he has no additional evidence to submit.  Accordingly, this record cannot confirm right ear hearing loss for VA compensation purposes according to 38 C.F.R. § 3.385.  Notably, an August 2014 VA examination prepared subsequent to the March 2014 private physician statement (pursuant to the Board's 2014 remand) did not demonstrate right ear hearing loss disability as defined in 38 C.F.R. § 3.385.

The Board has considered the Veteran's lay statements to the effect that he has such disability due to service.  However, although he is competent to testify to symptoms, such as difficulty hearing, the diagnosis of a right ear hearing loss disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a right ear hearing loss disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Sinusitis and Low Back Disability

The Veteran contends that he has sinusitis and a low back disability due to service.

On December 1979 examination, the Veteran's spine and sinuses were normal on clinical evaluation.  A March 1982 record notes that the Veteran's back gives out.  The assessment was intermittent back pain.  In July 1982, the Veteran denied back pain.  In November 1982, he was noted to have full back range of motion.  On March 1983 report of medical history, the Veteran denied sinusitis and recurrent back pain.  On March 1983 and January 1984 examinations, his sinuses and spine were normal on clinical evaluation.  August 1984 and January 1985 records note an upper respiratory infection, resolved.  On December 1985 examination, his sinuses and spine were normal on clinical evaluation.  On December 1985, August 1986, November 1987, August 1988, and December 1988 reports of medical history, the Veteran specifically denied sinusitis and recurrent back pain.   On November 1987 examination, his sinuses and spine were normal on clinical evaluation.  April 1988 and March 1989 records notes treatment for an upper respiratory infection.  On December 1990 periodic examination, the Veteran's spine and sinuses were normal on clinical evaluation.  An August 1991 record notes an assessment of sinusitis and acute maxillary sinusitis.  On May 1992 and May 1997 examinations, his spine and sinuses were again normal on clinical evaluation.  On May 1997 report of medical history, the Veteran denied sinusitis and recurrent back pain.

On April 2009 VA sinus examination, the Veteran reported getting a cold while flying in service and that his sinusitis has never resolved.  He reported onset in August 1991.  Persistent, intermittent sinusitis was diagnosed.  

On April 2009 VA spine examination, the Veteran reported onset of low back pain in 1982. X-rays showed mild multilevel endplate degenerative spurring, minimal scoliosis, and lower lumbar facet degenerative joint disease.  Lumbosacral back strain was diagnosed.

In July 2009, the Veteran submitted a statement indicating that he has persistent, intermittent sinusitis.  He stated that during 1983 to 1986, while flying, he had a severe sinus block and was taken to the hospital where he was found to have sinus blockage and blood in both ears.  He indicated he has had sinus drainage continuously since.  Regarding his back, he reported onset of his back problems in service due to lifting a circuit security hatch to access a nuclear missile silo.  He stated that any sustained sitting is now painful.  In his April 2010 substantive appeal, he reported that his back problems continued from 1983 to 1986 when he served as a combat flight engineer which involved hard landings, and lifting heavy objects like an M-60 machine gun and combat body armor.  He stated from 1986 to 200 he flew ejection seat aircraft and carried 75 pound navigation kits and combat gear.

In March 2014, the Veteran's physical therapist submitted a statement indicating he had seen the Veteran on two occasions and that he presents with a significant history of back pain from an injury that occurred in 1982 while lifting missile equipment for the armed service.

In April 2014, the Veteran testified that he injured his back in 1982 while lifting a missile silo.  He also testified that he had sinus problems in service and that he currently wakes up each morning "blocked" and snores because he can't breathe through his nose at night.

On October 2014 VA sinusitis examination, the Veteran reported onset of sinus trouble in 1985 when he had a head cold while on a flight and developed bleeding in his ears.  Chronic maxillary sinusitis was diagnosed.  The examiner opined that his sinusitis was less likely than not due to his service.  She explained in her rationale that the Veteran had no diagnosis of chronic sinusitis during service (and had one episode of acute sinusitis after a head cold, but that was documented to have resolved); numerous physical exams and flight physical histories during service and after service do not show a sinus abnormality or sinusitis; and no records after service of a current chronic sinusitis (however, she noted his current X-ray shows bilateral maxillary sinus polyps consistent with current chronic maxillary sinusitis).  The examiner further explained that that the Veteran did not know what sinusitis is and that his symptoms (intermittent runny nose with clear post nasal drip and no facial pressure) are most consisting with occasional URI's.  

On October 2014 VA back examination, the Veteran reported being seen during service for back pain once in 1982 when he had to lift the hatch of a missile silo that weighed 100 pounds.  He reported that the "pain in his back went away a few months later until 2000-2004."  Lumbosacral spine degenerative joint disease and degenerative disc disease without radiculopathy were diagnosed.  The examiner opined that the Veteran's current back disability was less likely than not related to his service.  She explained that he had one episode of acute back pain during service that was never a chronic recurrent back pain.  Further, the examiner noted numerous physical exams [in service] documenting that he reported no recurring back pain and had a normal spine exam throughout active duty and reserve duty.  The examiner also noted that by the Veteran's own report, there was no continuity of symptoms between the 1982 acute episode of pain and the onset of his back symptoms in 2000-2004.  Additionally, the examiner indicated that degenerative joint disease was not diagnosed until 2009, at an age when asymptomatic nontraumatic degenerative joint disease is often found on X-ray.  She stated that there was no acute trauma in 1982 during service that should have resulted in traumatic degenerative joint disease or degenerative disc disease after service.

Sinusitis

It is not in dispute that the Veteran has a diagnosis of sinusitis.  However, chronic sinusitis was not manifested in service.  Instead, the record shows that he had a singular assessment of acute maxillary sinusitis.  Subsequent STRs, including two examinations, showed that the Veteran denied sinusitis and his sinuses were normal on clinical evaluation.  Further, uncontested medical evidence (an October 2014 VA examiner's opinion) indicates that it is unlikely that the Veteran's current sinusitis became manifest in service, noting that he had no diagnosis of chronic sinusitis during service and had one episode of acute sinusitis after a head cold, but that was documented to have resolved.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether the Veteran's sinusitis may somehow otherwise be related to his service.  The most probative and persuasive evidence in the record shows that the Veteran's sinusitis is unrelated to his service.  The only medical opinion in the record that directly addresses the matter of a nexus between his sinusitis and his service is that of the October 2014 VA examiner who opined that sinusitis is unrelated to service.  The examiner cited to the factual record, including the Veteran's STRs.  The examiner also indicated that the Veteran's reported symptoms are most consistent with occasional upper respiratory infections, not sinusitis.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's statements regarding the etiology of his sinusitis.  However, although the Veteran is competent to provide an opinion as to his sinus symptoms, whether or not sinusitis may be related to symptoms in service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current sinusitis is related to his service.  His unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.

Low Back Disability

It is not in dispute that the Veteran has a diagnosis of lumbosacral spine degenerative joint disease and degenerative disc disease.  However, a low back disability was not manifested in service.  Instead, the record shows that he was treated for intermittent back pain in March 1982.  Four months later, the Veteran denied back pain.  On subsequent examinations and reports of medical history, the Veteran's spine was normal on clinical evaluation and he specifically denied recurrent back pain.  

Further, an October 2014 VA examiner's opinion indicates that it is unlikely that the Veteran's current back disability became manifest in service, noting that he had one episode of acute back pain during service that was never a chronic recurrent back pain.  The examiner also noted that by the Veteran's own report, there was no continuity of symptoms between the 1982 acute episode of pain and the onset of his back symptoms in 2000-2004.  Hence, service connection for such disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.

What remains for consideration is whether the Veteran's low back disability may somehow otherwise be related to his service.  In this regard, there is conflicting evidence.  Supporting the Veteran's claim is an opinion by his physical therapist indicating that he has a history of back pain due to an injury in service.  This opinion is unaccompanied by a rationale and is thus not probative.  See Stefl, 21 Vet. App. at 124.

The Board finds more probative and persuasive the opinion by the October 2014 VA examiner who opined that his low back degenerative joint disease and degenerative disc disease were unrelated to service.  The examiner cited to the factual record, including the Veteran's STRs, and noted that there are numerous physical exams in service showing a normal spine and that the Veteran repeatedly denied recurrent back pain.  Additionally, the examiner noted that the Veteran admitted no continuity of symptomatology between his acute episode of back pain in 1982 and onset of back symptoms in 2000-2004 (post-service).  Further, the examiner indicated that degenerative joint disease was not diagnosed until 2009, at an age when asymptomatic nontraumatic degenerative joint disease is often found on X-ray.  The examiner stated that there was no acute trauma in 1982 during service that should have resulted in traumatic degenerative joint disease or degenerative disc disease after service.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  

The Board has considered the Veteran's statements regarding the etiology of his low back disability.  However, although the Veteran is competent to provide an opinion as to his back symptoms, whether or not low back joint and disc disease may be related to acute symptoms in service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current low back disability is related to his service.  His unsupported opinion in this matter is not competent evidence.

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for a low back disability is denied.


REMAND

The issues of entitlement to service connection for tinnitus, a disability manifested by nausea, and a disability manifested by dizziness were denied in an August 2014 rating decision.  Correspondence from the Veteran received later in August 2014 is a timely notice of disagreement with the August 2014 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Review the determinations regarding entitlement to service connection for tinnitus, a disability manifested by nausea, and a disability manifested by dizziness, and if any remains denied, issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


